 590DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Cystoscope Makers, Inc.andLocal 1614,InternationalBrotherhood of ElectricalWorkers,AFL-CIO and Local 1614,Independent,Party tothe ContractLocal 1614,IndependentandLocal 1614,Interna-tionalBrotherhood of ElectricalWorkers, AFL-CIO and American Cystoscope Makers, Inc., Partyto the Contract.Cases 2-CA-11888 and 2-CB-4764May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 30, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices alleged in the com-plaint, and recommending that the complaint be dis-missed in its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision, and supporting briefs, and theRespondent, American Cystoscope Makers, Inc., fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and beefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.'To the extent that the result reached herein is inconsistent with ourDecision inAir Master Corporation,142 NLRB 181, enforcement denied339 F 2d 553 (C A. 3), that Decision is overruled.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: These matters,proceedings under Section 10(b) of the National Labor Rela-tions Act, as amended, herein called the Act, were heard inNew York, N.Y., on August 5, 1970,' with all parties par-ticipating pursuant to due notice upon a complaint' issued bythe General Counsel on June 1. The complaint, in substance,alleges that Respondent Company in violation of Section8(a)(1),(2), and (3) of the Act interfered with, coerced, andrestrained its employees by rendering unlawful assistance toRespondent Union by entering into and maintaining a collec-tive-bargaining contract with it containing,interalia,a provi-sion requiring the covered employees to become and remainmembers of Respondent Union, notwithstanding that at thetime IBEW was recognized by the Company as the exclusivebargaining representative of its employees pursuant to theircollective-bargaining contract, and notwithstanding that atthe time a question existed concerning the representation ofthe employees involved; and that Respondent Union in viola-tion of Section 8(b)(1)(A) and (2) restrained and coerced theemployees by entering into the said contract with the Com-pany in the above-related circumstances. In their respectiveduly filed answers each Respondent denied the commissionof any unfair labor practices, Respondent Union also deniedthat at all times material herein IBEW has been a labororganization within the meaning of Section 2(5) of the Act,and both Respondents admitted the execution of their collec-tive-bargaining contract.All parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs were received from theGeneral Counsel, the Charging Party, and from each of theRespondents. On the entire record in the cases' and from myobservation of the witnesses, I make the following:FINDINGS OF FACTICOMMERCEAt all times material herein, the Company has maintainedplaces of business at Pelham Manor, New York, and in thecity of New York, New York, where it has been engaged inthe manufacture, sale, and distribution of cystoscopes andvarious other medical products. During the past year, in thecourse and conduct of its business operations, the companymanufactured, sold, and distributed at its places of business,products valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped in interstate com-merce directly to States of the United States other than NewYork State. Respondents admit, and I find, at all timesmaterial herein that the company has been an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.All dates hereafter refer to the year 1969 unless otherwise notedThe charge in Case 2-CA-11888 was filed by Local 1614, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, hereafter referred to asIBEW, on September 23 against American Cystoscope Makers, Inc , here-after referred to as the Company or Respondent Company The charge inCase 2-CB-4764 was filed by IBEW on September 23 against Local 1614,Independent, hereafter referred to as Respondent Union Said cases havebeen consolidated for hearing'Respondent Company's unopposed motion to correct the transcript isgranted as requested Rulings reserved on Respondents'motions to dismissthe complaint are disposed of in accord with the findings made herein190 NLRB No. 118 AMERICAN CYSTOSCOPE MAKERS, INCIITHE LABORUNIONS INVOLVEDRespondents admit, and I find,that at all times materialherein RespondentUnionhas been an organization withinthe meaning of Section2(5) of the Act.I find further that atleast until such time as it continued to represent the em-ployees of the company,IBEW was a labor organizationwithin the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIBEW began representing an appropriate unit of the Com-pany's employees in 1952. Since then, several collective-bar-gaining contracts have been negotiated, the last of which wasexecuted on or about March 24, 1967, and by its terms ex-pired on March 23, 1969. These contracts were negotiatedsolelywith IBEW and never with IBEW's International(hereafter called the International),4 and they were honoredand implemented by the parties despite the fact that they werenot approved and countersigned by the International presi-dent as required by its constitution in order to become validand effective.On April 7 a hearing was held before Impartial UmpireDavid L. Cole involving a charge by Retail Clerks Interna-tional Association that IBEW was responsible for the filingof an "R" petition with the Board by Teamsters Local 810,which would displace Retail Clerks Local 888, the acknowl-edged bargaining representative of the employees of Bren-tano's, Inc. On April 9 the impartial umpire issued his deci-sion in which he found that the four top officers of IBEWwere the major officers of Teamsters Local 810, that theLocals had common pension and health and welfare fundsmanaged by the businessmanagerof IBEW, who is alsopresident of Teamsters Local 810 and has urged the em-ployees involved to withdraw from Retail Clerks Local 888and to support Teamsters Local 810, and that IBEW is indebt to the extent of more than $50,000 to Teamsters Local810. The impartial umpire concluded that IBEW through itsofficers and agents was responsible for raiding the establishedcollective-bargaining relationship of Retail Clerks 888 anddetermined pursuant to the AFL-CIO International Dis-putes Plan that IBEW thereby violated section 2 of articleXX of the AFL-CIO constitution.' The International there-upon on April 10, by telegram, ordered IBEW to withdrawimmediately the petition filed in the name of Teamsters 810,and to inform theInternationalno later than 5 p.m. on April11 that it complied with its order.'By reply telegram of April 11 signed by Max Sanchez aspresident of IBEW, he denied any interest in the employeesinvolved and the necessity to withdraw the R petition, andasserted that the impartial umpire's holding was incorrect.Thereafter, IBEW failed to furnish the International with arequested list of all employers with whom it had collective-bargaining contracts or other requested records except for itsseal andcharter. John Barry was appointed trustee of IBEWon May 7 in conformance with the International's constitu-tion. It was stipulated that as of that date IBEW had twooutstanding collective-bargaining contracts, one with Envi-ronmentalControl Systems,expiring onJune 30, 1971, andNor had there ever been any contact between the International and theCompany except as stated hereafter.Ruling was reserved at the hearing with respect to the admission inevidence of the impartial umpire's determination(G C Exh 2)Inow findthis exhibit relevant and admit itRuling was reserved at the hearing relative to the admission in evidenceof the telegraphic correspondence between the International and IBEW (GC Exh. 3A-3F)The exhibits are now admitted as relevant.591the other with Olympic Radio and Television Co. terminatingon July 1, 1969. Barry also testified that the Internationalreceived a check dated March 25 from IBEW for $6088.50for per capita dues for January and February, that he heldfour or five meetings of members of IBEW in June, July,August, and September, and that hd did not handle anygrievances or negotiate any contracts on behalf of IBEW.B.The Alleged Creation of Respondent Unionand its Negotiations with the CompanyMax Sanchez testified that he is president and acting busi-ness managerof Respondent Union, that he was president ofIBEW from June 1949 to February 28, 1969, that duringFebruary he held onemeetingwith the Company tonegotiatea newcontract on behalf of IBEW, that Respondent Unionwas created on March 1, and IBEW ceased to exist on Febru-ary 28, that he submitted a "Labor Organization AnnualReport, LM 2" on behalf of IBEW to the U.S. Departmentof Labor for the period January 1 through April 30,' and anLM 2 for Respondent Union for the period May 1 throughDecember 31. He testified further that the contract withIBEW was enforced until February 28; that around that date,upon meeting for the second time with the Company to con-tinuetheir negotiations, he stated that IBEW had gone "inde-pendent," and they wanted to negotiate a contract with theCompany as an independent union, that after being told theCompany would continue to negotiate but would not con-summate anyagreementuntil the "Independent" could proveitsmajoritystatus,he, and thesamebargaining committee,continued to meet and negotiate a contract with Donald W.Smith, attorney for the Company, and Ole Dermer, its direc-tor of industry relations, for about six to eight times in Marchand thereafter through July, that about April 23 he presentedunionauthorization cards to Ole Dermer indicating Re-spondent Union's majority status;' that the major part of acontract was executed on April 27 or 28 and an addendumwas signed on July 29; and that the agreement with Respond-ent Union has been in full force and effect with union duesdeducted pursuant to appropriate authorizations.He testified further that on about March 21, an employeemeeting was held at Cardinal Spellman High School, whichhe conducted for the purpose of making a "progress" reportto the membership on the terms of the contract then in pro-cess of negotiation between Respondent Union and the Com-pany, and that following a discussion of the proposed terms,not allof which had been agreed upon, the employees votedto continue the negotiations and not to strike.'Employee Yvonne Middleton testified that she attendedthemeeting, that the terms of a proposed contract withIBEW were read, that they voted "for the contract so wewouldn't go on strike," that no mention was made of Re-spondent Union, that about 2 weeks later her shop stewardcamearound with authorization cards to besignedon behalfof Respondent Union, that she was told IBEW was going"independent," and that priorto signingthe card at that timeshe never attendeda meetingat which a vote was taken todisaffiliate from IBEW or to become independent. In re-sponse to this testimony, Sanchez testified that at ageneralmembershipmeeting inFebruary he reported about a meet-'This report, marked "Terminal Report," referred to the health andwelfare and pension funds, and contained statements of the assets andliabilities and receipts and disbursements.Itwas stipulated that all the cards were signed in April, with most ofthem signed on April 21, their validity has not been challenged'Anthony V Manto, formerly chief steward of IBEW and currently chiefsteward of Respondent Union, who also attended the meeting, corroboratedSanchez' testimony 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDing held the preceding September, at which it was decided todisassociate from IBEW, and that the shop stewards wereinstructed at a subsequent meeting to report to the member-ship to that effect.C.Trustee Barry's Meeting With the CompanyFollowing the unsuccessful requests of the International,and the personal demands by Trustee Barry, of IBEW officersfor IBEW records, Barry, accompanied by InternationalRepresentative George Van Kirk, met with Ole Dermer andAttorney Donald W. Smith at the latter's office on about May27.Barry testified" that at this meeting Attorney Smithstated the Company had had an agreement with IBEW untilMarch 24 and had since recognized Respondent Union, that8 to 10 meetings to negotiate a contract had been held withIBEW, culminating in an agreement which was ratified by itsmembership, and that before it was executed, the Companywas presented with union authorization cards by Sanchezrepresenting a majority of the employees."Ole Dermer testified12 that the Company began negotiatingthe latter part of February with Respondent Union, whenMax Sanchez informed him that IBEW was going "independ-ent," and that he (Dermer) replied he would not sign anycontract with Respondent Union until it proved its majorityrepresentation status. He testified further that when the previ-ous contract with IBEW expired, there were unresolved is-sues-a welfare fund, dental plan, and reevaluation of certainjobs-still pending, and that after Sanchez produced unioncards, about April 23, representing about 97 percent of theemployees, the contract was signed with Respondent Union.Dermer also confirmed that he met with Barry and VanKirk the latter part of May, that they stated they representedthe International and Barry was the trustee of IBEW andthey were seeking information, and that when they inquiredwhether the Company had a contract they were told aboutthe negotiations with Respondent Union, the cardcheck prov-ing its majority representation status, and the execution of acontract.D. Contentionsof thePartiesThe General Counsel and the Charging Party, in essence,contend that the incumbent status of IBEW,per se,wassufficient to raise a substantial representational claim on itsbehalf, thereby giving rise to a question concerning represen-tation insofar as the Company was concerned.Theythen urgethat under theMidwestPipingdoctrine,"the Company vi-olated Section 8(a)(1), (2), and (3) of the Act by recognizingand entering into a contract with Respondent Union contain-ing a union-security clause, and that correlatively Respond-ent Union violated Section 8(b)(1) and (2) by entering intosaid contract. The General Counsel and the Charging Partyalso contend that prior to the alleged change in its affiliation,IBEW actually consummated a renewal agreement with theCompany which preserved its representational status.Respondents claim that (1) inasmuch as the 1967-1969contract between them was not countersigned by the Interna-tional's president it was therefore null and void and could notoperate as a contract bar to their current contract, (2) IBEWceased to exist and became defunct when its officers andmembership went "independent," and (3) inasmuch as thetrustee of IBEW did not actively represent any unit em-ployees, "he was not a bona fide labor organization and is notin a position to object to any conduct of the RespondentEmployer."E.ConclusionsIt appears, and I find, that the officers of IBEW and theoverwhelming majority of the Company's employees in thebargaining unit disaffected from IBEW and affiliated withRespondent Union. Regardless of whether IBEW continuedto exist as a viable labor organization following the disaffilia-tion of its officers and its membership in the Company'sbargaining unit, I find that IBEW ceased to represent theseemployees The "organization" which initially bargained onbehalf of these employees continued to maintain its identityas an entity separate and apart from IBEW, but with the samemembership, officers, and bargaining committee in bargain-ing with the Company. Insofar as the Company was con-cerned this development entailed only a slight change ofname of the labor organization with which it had been deal-ing.Nevertheless, the Company took the precaution of refus-ing to enter into a contract with Respondent Union until itproved its majority status. At no time prior to the executionof the current contract, nor at any time during the prior 17yearsin itsnegotiations with IBEW, did the Company haveany dealings or contact with the International. Thus, theCompany continued to deal with the same organization, itbeing the only organization which had represented its em-ployees and claimed to continue representing them. In thesecircumstances, the Company was never faced with aMidwestPipingsituation, and consequently made no choice of recog-nizing one of two rival unions."" It was stipulated that if Van Kirk were called to testify he wouldcorroborate Barry's testimony" The statements attributed to Smith do not appear to be plausible If thecontract was being negotiated on behalf of IBEW, it made no sense for theCompany in view of its preexisting recognition of IBEW to defer signing thenew contract until Sanchez proved the majority status of IBEW by cardsDermer's testimony concerning this meeting, related below, appears farmore believable and is credited Barry's testimony, as set forth above, waselicited by the General Counsel In relating it I have also taken into consid-eration his further testimony elicited by the Charging Party's leading ques-tions, which to some extent changed his prior testimony" It was stipulated that his testimony would be corroborated by AttorneySmith if called to testify" Essentially, theMidwest Pipingdoctrine, 63 NLRB 1060, holds thatan employer, confronted with rival claims from two unions concerning therepresentation of its employees, interferes with basic employee rights whenhe undertakes to resolve the question concerning representation by himself,by voluntarily extending recognition to and bargaining with one of the twounions In these circumstances, the doctrine requires the employer to usethe Section 9 machinery, and should he fail to do so, he must withdrawrecognition of the favored union and withhold further recognition of anyrepresentative until the employees evidence their choice in a Board election" CfAirMaster Corporation,142 NLRB 181, cited by the GeneralCounsel, where despite an international's demand not to recognize a dis-affiliating local, the employer nevertheless contracted with that local Thecourt (339 F 2d 553 (C A 3) refused to enforce the Board's finding of an8(a)(2) violation stating that "incumbency in itself is no indication that anasserted change of affiliation is unreal or has been coerced," and concludedthat the facts did not represent aMidwest Pipingsituation because the uniondemonstrated an uncoerced majority status thereby indicating that the em-ployer did not interfere with the employees' freedom of choice in recogniz-ing the union with the majority status Whether or not the Board acquiescedin that decision, the cases may also be distinguished on the ground that theemployer in that case was faced with demands for recognition by two rivalunions before contracting with one of them, whereas in the instant case onlyRespondent Union made such a demand at all times material hereinI also find no merit in General Counsel's reliance onInternational Ladies'Garment Workers' Union v N.L.R B,366 U S 731, that the good faith ofan employer is no defense In that case the employer entered into a memo-randum of understanding with the union at a time when the union had notattained majority status Its subsequently attained majority status was heldto be irrelevant In the instant case the Company deferred entering into acontract with Respondent Union until the latter proved its majority statusby a cardcheck, whose validity is not questioned AMERICAN CYSTOSCOPE MAKERS, INC.593I find further that the General Counsel and the ChargingParty failed to prove by a preponderance of the evidence thatIBEW consummated a renewal contract with the Company.15They base that contention solely on the testimony of YvonneMiddleton. I find her testimony rather vague and at timesconfused and inconsistent. Moreover, her demeanor as wellas her tesimony did not impress me as being either knowl-edgeable or sophisticated about what was happening at themeeting of March 21. Considering the large number of em-ployees present at that meeting, I find it difficult to under-stand in the absence of any explanation why the GeneralCounsel was unable to produce more qualitative as well asquantitative proof to support his contention. Aside from be-ing contradicted by Sanchez and Manto, I conclude her tes-timony does not sustain the contention that a renewal con-tract was negotiated and ratified It appears, and I find, thatagreement had not been reached on several matters, includinga welfare plan, dental benefits, and job reclassifications, at thetime of the meeting of March 21, and that the membershipvoted not to strike and to continue negotiations. The un-refuted evidence shows that several negotiating meetings be-tween Respondent Union and the Company were thereafterheld before they agreed upon the terms of a contract.'bThe General Counsel and Charging Party also contendthat Sanchez filed LM reports with the Labor Departmentwhich were inconsistent with his position and testimony andthat his telegram misled the International by concealingIBEW's disaffiliation Even assuming these facts, they wouldnot have any bearing on the conduct of the Company. Atmost they may constitute grounds for proceeding against" Concededly, no such contractwas ever signedby the parties'bChanges from the preexisting contract include the following para-graphs V(f), Saturday or Sunday work, VI(b), hours of pay for a half daybefore Christmas, VIII(c), changes in vacationallowances,XVI(a), (g), (1),and (i), wages, XXIV(c), military reserve duty, XXV, increasein sick leave,and XXVIII a notice provision in discharges, layoffs, overtime, and wageincreasesSanchez on violations of applicable law other than allegedherein.It is the policy of the Board to give full freedom to theemployees to choose the union they desire to represent them.As related above, they have designated Respondent Union tobe their representative by an overwhelming majority. Theirdisaffection neither disrupted nor confused the establishedbargaining relationship between the employer and the repre-sentative of the employees. The same "organization" con-tinued to represent the employees and no other organizationdisputed that claim. Based on the foregoing, I conclude thatthe General Counsel has failed to establish by a preponder-ance of the evidence that the Company violated Section8(a)(1), (2), and (3) of the Act or that Respondent Unionviolated Section 8(a)(1) and (2).Based on the foregoing considerations and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent Companyis anemployer whose operationsaffect commerce within themeaningof Section 2(6) and (7)of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Following the disaffection of its officers and membershipin the employ of the Company, IBEW ceased to representthose employees.4.Respondent Company has notengaged inconduct con-stituting unfair labor practices within the meaning of Section8(a)(1), (2), or (3) of the Act, and Respondent Union has notengaged inconduct constituting unfair labor practices withinthe meaningof Section 8(b)(1)(A) or (2).Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act Ihereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.